Digitally signed
                                                                              by Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2021.04.28
                                                                              10:08:14 -05'00'



                  In re Marriage of Crecos, 2020 IL App (1st) 182211



Appellate Court        In re MARRIAGE OF DIANA LYNN BARR CRECOS, Petitioner-
Caption                Appellee, and GREGORY CRECOS, Respondent-Appellant.



District & No.         First District, First Division
                       No. 1-18-2211



Filed                  June 22, 2020



Decision Under         Appeal from the Circuit Court of Cook County, No. 07-D-10902; the
Review                 Hon. Robert W. Johnson, Judge, presiding.



Judgment               Appeal dismissed.


Counsel on             Michael G. DiDomenico and Sean M. Hamann, of Lake Toback
Appeal                 DiDomenico, of Chicago, for appellant.

                       James R. Branit and Brian W. Norkett, of Litchfield Cavo LLP, of
                       Chicago, for appellee.



Panel                  JUSTICE WALKER delivered the judgment of the court, with
                       opinion.
                       Presiding Justice Griffin and Justice Pierce concurred in the judgment
                       and opinion.
                                                OPINION

¶1         In the course of divorce proceedings from Gregory Crecos, Diana Barr Crecos filed a
       motion for an award of attorney fees incurred in two appeals. The trial court awarded Diana
       the requested fees and found no just reason to delay enforcement or appeal of the award.
       Gregory appealed, claiming that Diana had not substantially prevailed in the prior appeals
       because the appellate court’s order left several issues unresolved, in need of retrial. We find
       that the need for further litigation of other issues pursuant to this court’s remand makes the
       award of fees here an interim award under sections 508(a) and 501(c-1) of the Illinois Marriage
       and Dissolution of Marriage Act (Act) (750 ILCS 5/508(a), 501(c-1) (West 2016)). We dismiss
       the appeal from the interlocutory order for lack of jurisdiction.

¶2                                          BACKGROUND
¶3         In 2007, Diana Barr Crecos petitioned to dissolve her marriage to Gregory Crecos. On
       December 24, 2009, Judge Reynolds entered a final judgment dissolving the marriage and
       allocating the marital property. Gregory appealed Judge Reynolds’s decision, and this court
       affirmed the judgment. In re Marriage of Crecos, 2012 IL App (1st) 102158-U (Crecos I).
¶4         Both parties filed postdecree petitions. After denying a timely motion for substitution of
       judge, Judge Raul Vega entered a series of orders against Diana. Diana appealed, and this court
       vacated all of those orders, as well as all orders that followed from and depended on Judge
       Vega’s orders. In re Marriage of Crecos, 2015 IL App (1st) 132756 (Crecos II). Our order
       vacating all of Judge Vega’s orders left unresolved all issues addressed in Judge Vega’s many
       orders.
¶5         In March 2016, Diana filed petitions under section 508(a) of the Act (750 ILCS 5/508(a)
       (West 2016)) for attorney fees incurred for the appeals in Crecos I and Crecos II.
¶6         On September 17, 2018, the trial court ordered Gregory to pay Diana’s attorney $32,952.50
       for the appeal in Crecos I and $89,465.50 for the appeal in Crecos II. The court added, “There
       is no just reason to delay enforcement or appeal of this order.”
¶7         Gregory appealed on October 16, 2018, naming the September 17 order as the subject of
       the appeal.

¶8                                               ANALYSIS
¶9         On appeal, Gregory contends that the trial court should not have awarded Diana all the fees
       she sought because she did not prevail on all issues. He argues, “[Diana] did not prevail at all
       because the theft-of-personal-property issue is still pending in the circuit court below, awaiting
       re-trial.”
¶ 10       We asked the parties to submit briefs concerning our jurisdiction. Both parties assert that
       this court has jurisdiction to consider the appeal because the trial court did not enter an interim
       award of fees under section 501(c-1) of the Act (750 ILCS 5/501(c-1) (West 2018)); instead
       the court entered a final award of attorney fees under section 503(j) of the Act (750 ILCS
       5/503(j) (West 2018)). We note that neither the motion for fees nor the court’s order cited
       section 503(j) as the statute authorizing the award.
¶ 11       Section 508(a) of the Act provides:


                                                    -2-
                    “(a) The court from time to time, after due notice and hearing, and after considering
                the financial resources of the parties, may order any party to pay a reasonable amount
                for his own or the other party’s costs and attorney’s fees. Interim attorney’s fees and
                costs may be awarded from the opposing party, in a pre-judgment dissolution
                proceeding in accordance with subsection (c-1) of Section 501 and in any other
                proceeding under this subsection. At the conclusion of any pre-judgment dissolution
                proceeding under this subsection, contribution to attorney’s fees and costs may be
                awarded from the opposing party in accordance with subsection (j) of Section 503 and
                in any other proceeding under this subsection. *** Awards may be made in connection
                with ***
                                                     ***
                    *** [t]he prosecution of any claim on appeal (if the prosecuting party has
                substantially prevailed).” 750 ILCS 5/508(a)(3.1) (West 2018).
¶ 12        Section 503(j) provides that, “[a]fter proofs have closed in the final hearing on all other
       issues between the parties ***, a party’s petition for contribution to fees and costs incurred in
       the proceeding shall be heard and decided.” 750 ILCS 5/503(j) (West 2018).
¶ 13        The parties argue that section 501(c-1) does not apply because the appeals involve
       postdecree petitions. However, “[s]ection 501(c-1) applies to both predissolution and
       postdissolution decree proceedings.” In re Marriage of Oleksy, 337 Ill. App. 3d 946, 950
       (2003). Section 503(j) on its face applies only when the court has resolved “all *** issues
       between the parties” other than the award of attorney fees. 750 ILCS 5/503(j) (West 2018).
       The parties admit that the court has not yet resolved some issues in the case, particularly
       Gregory’s claim that Diana took his personal property. Because issues remain pending, the
       trial court may reconsider its initial allocation of attorney fees, and provide for an assessment
       of further attorney fees in connection with the pending issues, in its final judgment. See In re
       Marriage of Arjmand, 2017 IL App (2d) 160631, ¶ 20.
¶ 14        Section 501 of the Act defines “interim attorney fees and costs” as “attorney’s fees and
       costs assessed from time to time while a case is pending, in favor of the petitioning party’s
       current counsel.” 750 ILCS 5/501(c-1) (West 2018). Because the case is still pending, awaiting
       retrial on issues Gregory raised, the order of September 17, 2018, awards amounts that meet
       the statutory definition of “interim attorney fees.”
¶ 15        Interim awards of attorney fees are temporary in nature, and they are subject to adjustment
       (including, if necessary, the disgorgement of overpayments to an attorney) at the close of the
       dissolution proceeding. Arjmand, 2017 IL App (2d) 160631, ¶ 20.
                “[T]he legislature intended the remedy for any error in the granting of interim attorney
                fees to be addressed through a comprehensive reconsideration and reallocation at a final
                hearing on attorney fees held near the entry of the final judgment of dissolution. In
                accordance with this intent, the interlocutory appeal of interim-attorney-fee awards is
                not permitted by any supreme court rule.” Arjmand, 2017 IL App (2d) 160631, ¶ 21.
       “The statute’s plain language indicates interim attorney fee awards provide temporary relief
       during divorce litigation. [Citation.] These interim awards are treated as interlocutory orders
       and are not subject to appeal.” (Emphasis in original.) In re Marriage of Johnson, 351 Ill. App.
       3d 88, 96 (2004).



                                                   -3-
¶ 16        We find this case similar to In re Marriage of Derning, 117 Ill. App. 3d 620 (1983). The
       trial court in Derning divided the marital property but reserved its ruling on the issue of
       attorney fees. The wife appealed. The appellate court held that it lacked jurisdiction to consider
       the appeal because the trial court had not entered a final order. The Derning court explained:
               “Section 508 of the Illinois Marriage and Dissolution of Marriage Act [citation]
               empowers the trial court to require one party to pay the other party’s attorney fees after
               consideration of the financial resources of the parties. Since this section requires a
               comparison of the parties’ respective financial resources, the apportionment of the final
               fee award is inextricably dependent upon the ultimate division of property. ***
                   *** Necessarily, attorney fees should be allocated before the reviewing court can
               properly assess the trial court’s division of property and decisions regarding
               maintenance and child support. *** [T]he allocation of attorney fees judgment is
               dependent upon and integrally related to decisions regarding property ***.
                   *** Given the policy *** of deciding all the issues in a dissolution-of-marriage case
               in a single judgment, we believe attorney fees cannot be resolved in a supplemental
               hearing as an incidental matter to the divorce decree.
                   Since attorney fees are not an incidental matter, this court has jurisdiction of this
               case only if the divorce decree is a final judgment or if the fees are a separate claim
               pursuant to Rule 304(a) [citation]. Here, we believe based upon the authority of the
               supreme court’s recent decision in In re Marriage of Leopando (1983), 96 Ill. 2d 114,
               that the May 7, 1982, order was not a final judgment. In Leopando, the trial court
               entered an order dissolving the parties’ marriage and determining permanent custody
               of their minor child. In his custody order, the trial judge recited the Rule 304(a)
               language and specifically reserved maintenance, property distribution and attorney fees
               for future consideration. On appeal, the supreme court held that a custody order in a
               dissolution-of-marriage case is not a separate claim and therefore is not appealable
               pursuant to Supreme Court Rule 304(a) [citation]. In support of its holding, the court
               reasoned that a petition for dissolution advances only a single claim and that the
               ‘numerous other issues involved, such as custody, property disposition, and support are
               merely questions which are ancillary to the cause of action.’ (In re Marriage of
               Leopando (1983), 96 Ill. 2d 114, 119.) Stressing the interrelatedness of custody awards
               and decisions regarding child support and maintenance, the Leopando court concluded
               that a petition for dissolution is not a final judgment until the remaining issues are
               resolved.
                   The policy considerations underlying Rule 304(a), the court continued, also support
               the conclusion that a custody order is not a final judgment. Quoting from its earlier
               discussion of Rule 304(a) in In re Marriage of Lentz (1980), 79 Ill. 2d 400, 407, the
               court said: ‘ “The provisions of our rule were aimed at discouraging piecemeal appeals
               in the absence of some compelling reason and at removing the uncertainty as to the
               appealability of a judgment which was entered on less than all of the matters in
               controversy.” ’ In re Marriage of Leopando (1983), 96 Ill. 2d 114, 119, quoting Lentz.”
               (Emphasis in original.) Derning, 117 Ill. App. 3d at 625-27.
¶ 17        The reasoning of the supreme court in In re Marriage of Leopando, 96 Ill. 2d 114 (1983),
       “leads to our conclusion that the *** order was not a final judgment. Like a custody order, an


                                                   -4-
       attorney fees judgment in a dissolution-of-marriage case is not a separate claim, but rather is
       integral to the order dissolving a parties’ marriage.” Derning, 117 Ill. App. 3d at 627.
¶ 18       We find the order for attorney fees here similarly inextricably intertwined with the property
       issues that remain partially unresolved. The claim for attorney fees here is not a separable claim
       for purposes of appeal, and the order awarding attorney fees for the appeal does not finally
       resolve any separate claim. We hold that when the trial court awards fees for an appeal in a
       divorce case and the trial court has issues other than fees still pending, the award grants interim
       fees not subject to immediate appeal.
¶ 19       “[T]he inclusion of the special finding [under Illinois Supreme Court Rule 304(a) (eff. Mar.
       8, 2016)] in the trial court’s order cannot confer appellate jurisdiction if the order is in fact not
       final.” Crane Paper Stock Co. v. Chicago & Northwestern Ry. Co., 63 Ill. 2d 61, 66 (1976).
       The order of September 17, 2018, which awards interim fees under section 508 of the Act,
       does not finally dispose of any separate claim, and therefore the inclusion of Rule 304(a)
       language in the order does not make the interlocutory order final and appealable. We must
       dismiss the appeal for lack of jurisdiction.

¶ 20                                       CONCLUSION
¶ 21       Because the order of September 17, 2018, awards interim fees, subject to correction in the
       final judgment, while other issues in the case remain unresolved, the order is not a final
       judgment ripe for appellate review under Illinois Supreme Court Rule 304(a) (eff. Mar. 8,
       2016). Accordingly, we dismiss the appeal.

¶ 22       Appeal dismissed.




                                                     -5-